Hardin, P. J.
Two questions are presented: (1) When did the several debts originate upon which"recovery has been allowed? (2) As the corporation was dissolved by an order 24th January, 1885, and a receiver appointed, was an action against the manufacturing corporation rendered impossible, and could a recovery be had without such an action? The referee has written an opinion in each of the cases, and fully discussed the questions involved in the appeals, and, being satisfied with his reasoning and authorities cited, an affirmance upon the opinion of the referee is advised. The cases must ultimately reach the court of last resort, and an extended discussion of the questions in this court would not be profitable. Judgments affirmed, with costs, upon the opinions of the referee. All concur.